Exhibit 10.1






FIFTH AMENDMENT TO CREDIT AGREEMENT
THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”), dated as of
May 5, 2017, is by and among TEAM, INC., a Delaware corporation (the
“Borrower”), the Guarantors (as defined in the Credit Agreement referenced
below), the banks listed as Lenders on the signature pages hereof (the
“Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer (in said capacity as Administrative Agent, the
“Administrative Agent”).
BACKGROUND
A.The Borrower, the Guarantors, the Lenders, and the Administrative Agent are
parties to that certain Third Amended and Restated Credit Agreement, dated as of
July 7, 2015, as amended by that certain First Amendment to Credit Agreement,
dated as of December 2, 2015, that certain Second Amendment and Commitment
Increase to Credit Agreement, dated as of February 29, 2016, that certain Third
Amendment to Credit Agreement, dated as of August 17, 2016, and that certain
Fourth Amendment and Limited Waiver to Credit Agreement, dated as of
December 19, 2016 (said Third Amended and Restated Credit Agreement, as amended,
the “Credit Agreement”; the terms defined in the Credit Agreement and not
otherwise defined herein shall be used herein as defined in the Credit
Agreement).


B.The Borrower has requested that the Lenders make certain amendments to the
Credit Agreement, as more fully set forth herein and the Lenders have agreed to
amend the Credit Agreement, in each case subject to the terms and conditions
herein.


NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are all hereby acknowledged, the parties hereto
covenant and agree as follows:
1.AMENDMENTS.
(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms thereto in proper alphabetical order:


“Casualty Events” means any event not constituting a Disposition that gives rise
to the receipt by a Loan Party or any of its Material Domestic Subsidiaries of
any insurance proceeds or condemnation awards in respect of any equipment, fixed
assets or real property (including any improvements thereon) to replace or
repair such equipment, fixed assets or real property.
“Fifth Amendment” means that certain Fifth Amendment to Credit Agreement, dated
as of May 5, 2017, among the Borrower, the Lenders and the Administrative Agent.
“Fifth Amendment Effective Date” means the date that all of the conditions of
effectiveness set forth in Section 3 of the Fifth Amendment are satisfied.




--------------------------------------------------------------------------------




“Net Cash Proceeds” means:
(a) with respect to any asset sale by any Loan Party or any of its Subsidiaries,
or any Casualty Event, the excess, if any, of (i) the sum of cash and cash
equivalents received in connection with such transaction (including any cash or
cash equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable and customary out-of-pocket expenses incurred by
such Loan Party or such Subsidiary in connection with such transaction and (C)
income taxes reasonably estimated to be actually payable within two years of the
date of the relevant transaction as a result of any gain recognized in
connection therewith; provided that, if the amount of estimate taxes pursuant to
clause (C) exceeds the amount of taxes actually required to be paid in cash in
respect of such transaction, the aggregate amount of such excess shall
constitute Net Cash Proceeds; and
(b)    with respect to the issuance of Indebtedness pursuant to Section
7.03(f)(i), the excess of (i) the sum of the cash and cash equivalents received
by the Borrower in connection with such issuance over (ii) reasonable
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by the Borrower in connection therewith.
“Permitted Notes” means any senior unsecured debt securities issued by the
Borrower after the Fifth Amendment Effective Date, (a) in an aggregate principal
amount not greater than $250,000,000, (b) the terms of which do not provide for
any scheduled principal repayment, mandatory redemption or sinking fund
obligations prior to the date at least twelve (12) months after the Maturity
Date (other than customary offers to repurchase upon a change of control, asset
sale or event of loss and customary acceleration rights after an event of
default), (c) the terms, conditions and covenants of which shall be such as are
customary for debt securities of such type (as determined by the board of
directors of the Borrower, or a committee thereof, in good faith), and in any
event, with respect to covenant, default and remedy provisions, no more
restrictive (taken as a whole) than those set forth in this Agreement; (d) which
are not secured by any Liens on any assets of the Borrower or any of its
Subsidiaries and (e) which shall not be guaranteed at any time by a Person that
is not a Guarantor.


“Scheduled Intercompany Debt” means the Intercompany Debt set forth on Schedule
7.03(g) in an aggregate principal balance not to exceed $17,560,051.64 which is
equal to the outstanding principal balance thereof as of March 31, 2017;
provided such Intercompany Debt shall, to the extent requested by the
Administrative Agent, be evidenced by Intercompany Notes in which the
Administrative Agent shall have a perfected, first priority Lien to secure the
Secured Obligations.


(b)The pricing grid set forth in of the definition of “Applicable Rate” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:


2

--------------------------------------------------------------------------------




Prior to the Permitted Debt Incurrence Date,
Pricing Level
Total Leverage Ratio
Commitment Fee
Eurocurrency Rate for Loans and Letters of Credit
Base Rate for Loans
I
Less than 1.25 to 1.00
0.200
1.250
0.250
II
Greater than or equal to 1.25 to 1.00 but less than 2.00 to 1.00
0.250
1.500
0.500
III
Greater than or equal to 2.00 to 1.00 but less than 2.75 to 1.00
0.300
1.750
0.750
IV
Greater than or equal to 2.75 to 1.00 but less than 3.50 to 1.00
0.350
2.000
1.000
V
Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00
0.400
2.250
1.250
VI
Greater than or equal to 4.00 to 1.00 but less than 4.50 to 1.00
0.500
2.750
1.750
VII
Greater than or equal to 4.50 to 1.00
0.500
3.250
2.250



Notwithstanding the foregoing, from and after the Permitted Debt Incurrence Date
and the Borrower’s delivery to the Administrative Agent of a pro forma
Compliance Certificate as of the Permitted Debt Incurrence Date signed by a
Responsible Officer of the Borrower,
Pricing Level
Total Leverage Ratio
Commitment Fee
Eurocurrency Rate for Loans and Letters of Credit
Base Rate for Loans
I
Less than 1.25 to 1.00
0.200
1.250
0.250
II
Greater than or equal to 1.25 to 1.00 but less than 2.00 to 1.00
0.250
1.500
0.500
III
Greater than or equal to 2.00 to 1.00 but less than 2.75 to 1.00
0.300
1.750
0.750
IV
Greater than or equal to 2.75 to 1.00 but less than 3.50 to 1.00
0.350
2.000
1.000
V
Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00
0.400
2.250
1.250
VI
Greater than or equal to 4.00 to 1.00 but less than 4.50 to 1.00
0.450
2.500
1.500
VII
Greater than or equal to 4.50 to 1.00
0.500
3.000
2.000



(c)The proviso in the definition of “Consolidated EBITDA” set forth in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:


provided that the aggregate amount for any fees, expenses, charges and costs
that are included in clauses (i) and (j) with respect to any period of four
consecutive Fiscal Quarters (A) through and including September 30, 2017, shall
not exceed $30,000,000 for such period, (B) thereafter and through and including
December 31, 2017, shall not exceed $25,000,000


3

--------------------------------------------------------------------------------




for such period, (C) thereafter and through and including December 31, 2018,
shall not exceed $16,000,000 for such period, and (D) thereafter, shall not
exceed 3% of Consolidated EBITDA for such period, in each case as approved by
the Administrative Agent in writing,
(d)The definition of “Intercompany Note” set forth in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:


“Intercompany Note” means any promissory note or loan agreement evidencing
Intercompany Debt.
(e)The definition of “Permitted Debt Incurrence Date” set forth in Section 1.01
of the Credit Agreement is hereby amended to read as follows:


“Permitted Debt Incurrence Date” shall mean the date that the Borrower shall
incur unsecured Indebtedness permitted by Section 7.03(f) in an aggregate
principal amount of at least $125,000,000.


(f)Section 1.03(a) of the Credit Agreement is hereby amended by amending the
last sentence thereof to read as follows:


Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB
ASC 825 and FASB ASC 470‑20 on financial liabilities shall be disregarded.
(g)Section 2.05(a) of the Credit Agreement is hereby amended to read as follows:


(a)    (i) Optional. The Borrower may, upon notice to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay Term Loans and Revolving
Loans in whole or in part without premium or penalty subject to Section 3.05;
provided that, unless otherwise agreed by the Administrative Agent, (i) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(A) three (3) Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Dollars, (B) five (5) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies, and
(C) on the date of prepayment of Base Rate Loans; (ii) any optional prepayment
of Eurocurrency Rate Loans shall be in a principal amount of $2,000,000 or a
whole multiple of $500,000 in excess thereof; and (iii) any optional prepayment
of Base Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date, the currency and amount of such optional prepayment and the Type(s) of
Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative


4

--------------------------------------------------------------------------------




Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of principal shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each optional prepayment of the outstanding
Term Loans pursuant to this Section 2.05(a)(i) shall be applied to the principal
repayment installments thereof on a pro-rata basis. Subject to Section 2.15,
such prepayments shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities.


(ii)    Mandatory.


(A)    Upon the incurrence or issuance of any Indebtedness pursuant to Section
7.03(f)(i), the Borrower shall prepay an aggregate principal amount of Loans
equal to 100% of all Net Cash Proceeds received therefrom on or prior to the
date which is three Business Days after receipt of such Net Cash Proceeds by the
Borrower. The mandatory prepayment pursuant to this Section 2.05(a)(ii) shall be
applied, first to the Term Facility in inverse order of maturity until paid in
full and, second, to the Revolving Credit Facility. The mandatory prepayment
required by this Section 2.05(a)(ii) shall (A) not be subject to any notice and
minimum payment provisions, (B) be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05, and (C) subject to Section 2.15, paid to the Lenders in accordance
with their respective Applicable Percentages in respect of each of the relevant
Facilities.


(B) Dispositions and Casualty Events. If any Loan Party or any of its Material
Domestic Subsidiaries Disposes of any property or assets (other than
Dispositions permitted by Sections 7.05(b), (d) or (f)) or a Casualty Event
occurs, the Borrower shall prepay the Loans and/or Cash Collateralize the L/C
Obligations as hereinafter provided in an aggregate amount equal to 100% of the
Net Cash Proceeds on or prior to the date which is three Business Days after
receipt of such Net Cash Proceeds by such Person (such payments to be applied as
set forth in clause (e) below); provided, however, that, with respect to any Net
Cash Proceeds realized under a Disposition described in this
Section 2.05(a)(ii)(B) or as a result of a Casualty Event, at the election of
the Borrower (as notified by the Borrower to the Administrative Agent on or
prior to the date of such Disposition), and so long as no Event of Default shall
have occurred and be continuing, such Loan Party or such Material Domestic
Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
operating assets so long as within 270 days after the receipt of such Net Cash
Proceeds, a definitive agreement relating to such purchase shall have been
executed (as certified by the Borrower in writing to the Administrative Agent)
and such acquisition


5

--------------------------------------------------------------------------------




agreement shall have closed within 120 days thereafter; and provided further,
however, that any Net Cash Proceeds not so reinvested shall be immediately
applied to the prepayment of the Loans as set forth in this
Section 2.05(a)(ii)(B).


(h)Section 7.02(d) of the Credit Agreement is hereby amended to read as follows:
(d)    (i) Investments of any such Subsidiary in the Borrower or a Guarantor,
(ii) Investments by the Borrower or any Material Subsidiary in any Guarantor or
in any Person that will become a Guarantor concurrently with such Investment or
(iii) Investments by any Material Foreign Subsidiary in any other Material
Foreign Subsidiary;
(i)Clauses (i) - (l) of Section 7.02 of the Credit Agreement are hereby amended
to read as follows:


(i)    Investments in the form of (x) Scheduled Intercompany Debt and (y) other
Intercompany Debt evidenced, to the extent requested by the Administrative
Agent, by Intercompany Notes in which the Administrative Agent shall have a
perfected, first priority Lien to secure the Secured Obligations, provided that
(A) prior to such date (after the Fifth Amendment Effective Date), if any, that
the Total Leverage Ratio is less than 4.00 to 1.00 for at least two consecutive
Fiscal Quarters of the Borrower, the aggregate principal amount of such
Investments pursuant to clause (y), together with all other Investments made
pursuant to Sections 7.02(j), 7.02(k) and 7.02(l), does not exceed 5.0% of
Consolidated Total Assets at any time outstanding and (B) from and after the
date (after the Fifth Amendment Effective Date), if any, that the Total Leverage
Ratio is less than 4.00 to 1.00 for at least two consecutive Fiscal Quarters of
the Borrower, the aggregate principal amount of such Investments in the form of
Intercompany Debt (other than Scheduled Intercompany Debt) outstanding at any
time shall not exceed the greater of (1) 10% of Consolidated Tangible Assets and
(2) $40,000,000;
(j)    Investments in Subsidiaries that are not Guarantors provided that (A)
prior to such date (after the Fifth Amendment Effective Date), if any, that the
Total Leverage Ratio is less than 4.00 to 1.00 for at least two consecutive
Fiscal Quarters of the Borrower, the aggregate amount of such Investments,
together with all other Investments made pursuant to Sections 7.02(i)(y),
7.02(k) and 7.02(l), does not exceed 5.0% of Consolidated Total Assets at any
time outstanding and (B) from and after the date (after the Fifth Amendment
Effective Date), if any, that the Total Leverage Ratio is less than 4.00 to 1.00
for at least two consecutive Fiscal Quarters of the Borrower, the aggregate
amount of such Investments in Subsidiaries that are not Guarantors shall not
exceed $7,500,000 at any time outstanding;
(k)    Investments in joint ventures provided that (A) prior to such date (after
the Fifth Amendment Effective Date), if any, that the Total Leverage Ratio is
less than 4.00 to 1.00 for at least two consecutive Fiscal Quarters of the
Borrower, the aggregate amount of such Investments, together with all other
Investments made


6

--------------------------------------------------------------------------------




pursuant to Sections 7.02(i)(y), 7.02(j) and 7.02(l), does not exceed 5.0% of
Consolidated Total Assets at any time outstanding and (B) from and after the
date (after the Fifth Amendment Effective Date), if any, that the Total Leverage
Ratio is less than 4.00 to 1.00 for at least two consecutive Fiscal Quarters of
the Borrower, the aggregate amount of Investments in joint ventures shall not
exceed $10,000,000 at any time outstanding;
(l)    Investments not otherwise permitted pursuant to this Section 7.02;
provided that (A) prior to such date (after the Fifth Amendment Effective Date),
if any, that the Total Leverage Ratio is less than 4.00 to 1.00 for at least two
consecutive Fiscal Quarters of the Borrower, the aggregate amount of such
Investments, together with all other Investments made pursuant to Sections
7.02(i)(y), 7.02(j) and 7.02(k), does not exceed 5.0% of Consolidated Total
Assets at any time outstanding and (B) from and after the date (after the Fifth
Amendment Effective Date), if any, that the Total Leverage Ratio is less than
4.00 to 1.00 for at least two consecutive Fiscal Quarters of the Borrower, the
aggregate amount of such other Investments shall not to exceed at any time 10%
of Consolidated Net Worth;
(j)Clause (i) of the proviso to the last paragraph of Section 7.02 of the Credit
Agreement is hereby amended to read as follows:


(i) immediately after giving effect to the proposed acquisition, (x) the Total
Leverage Ratio (calculated on a pro forma basis after giving effect to the
proposed acquisition and any incurrence of Indebtedness in connection therewith)
is at least 0.50 less than the maximum Total Leverage Ratio then permitted, and
(y) the Total Leverage Ratio is less than 4.00 to 1.00 for each of the two
consecutive Fiscal Quarters of the Borrower occurring immediately prior to the
date of such proposed acquisition,
(k)Section 7.03(e) of the Credit Agreement is hereby amended to read as follows:


(e)    Indebtedness in respect of Capital Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(r); provided, however, that the aggregate
amount of such Indebtedness at any time outstanding shall not exceed the greater
of (i) prior to such date (after the Fifth Amendment Effective Date), if any,
that the Total Leverage Ratio is less than 4.00 to 1.00 for at least two
consecutive Fiscal Quarters of the Borrower, (A) $20,000,000 and (B) an amount
equal to 5% of Consolidated Tangible Assets and (ii) from and after the date
(after the Fifth Amendment Effective Date), if any, that the Total Leverage
Ratio is less than 4.00 to 1.00 for at least two consecutive Fiscal Quarters of
the Borrower, (A) $35,000,000 and (B) an amount equal to 10% of Consolidated
Tangible Assets;
(l)Section 7.03(f) of the Credit Agreement is hereby amended to read as follows:




7

--------------------------------------------------------------------------------




(f)    so long as there exists no Default immediately before and after giving
effect to such transaction, (i) the Permitted Notes and (ii) unsecured
Indebtedness not otherwise permitted in clauses (a) through (e) above (and
replacements or refinancings thereof) and containing terms, covenants and
provisions no more restrictive than this Agreement and having no scheduled
amortization or mandatory prepayments prior to the Maturity Date;
(m)Section 7.03(g) of the Credit Agreement is hereby amended to read as follows:
(g)    (i) the Scheduled Intercompany Debt, (ii) unsecured Intercompany Debt to
the extent corresponding Investments in respect of such Intercompany Debt are
permitted by Section 7.02(i), (iii) unsecured, subordinated loans and advances
by any Subsidiary to the Borrower or any Guarantor and (iv) unsecured,
subordinated loans and advances by any Subsidiary that is not a Guarantor to any
Material Foreign Subsidiary.
(n)Section 7.03(n) of the Credit Agreement is hereby amended to read as follows:
(n)    secured Indebtedness not otherwise permitted in this Section 7.03 in an
aggregate amount not to exceed $7,500,000 at any time outstanding so long as
with respect to any secured Indebtedness incurred pursuant to this clause (n)
the Total Leverage Ratio for each of the two consecutive Fiscal Quarters of the
Borrower occurring after the Fifth Amendment Effective Date but immediately
prior to such incurrence is less than 4.00 to 1.00.
(o) Section 7.06(d) of the Credit Agreement is hereby amended to read as
follows:
(d)    the Borrower may make other Equity Interest Repurchases and declare or
pay cash Dividends to its stockholders, provided, (i) before and after giving
effect to such proposed action, no Default exists or would result therefrom, and
(ii) after giving pro forma effect to any such proposed action, (A) the Borrower
shall be in compliance with each of the Financial Covenants as of the most
recently ended Fiscal Quarter of the Borrower, (B) Liquidity will be at least
$15,000,000 and (C) the Total Leverage Ratio as of the most recently ended
Fiscal Quarter of the Borrower is less than 2.50 to 1.00; provided, however,
notwithstanding clause (C) immediately preceding, if the Total Leverage Ratio as
of the most recently ended Fiscal Quarter of the Borrower is greater than or
equal to 2.50 to 1.00 and the Total Leverage Ratio on a pro forma basis after
giving effect to the proposed Equity Interest Purchase and payment of cash
Dividends is less than or equal to 4.00 to 1.00, Equity Interest Purchases and
declaration and payment of cash Dividends may be made, provided that such Equity
Interest Purchases and payment of cash Dividends that may be made during all
such times that such conditions are in effect shall not exceed $50,000,000 in
aggregate amount.
(p)Clause (b) of Section 7.10 of the Credit Agreement is hereby amended to read
as follows:
(b) limits the ability of the Borrower or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person, whether now owned or
hereafter acquired, for the


8

--------------------------------------------------------------------------------




benefit of the Secured Parties with respect to the Secured Obligations or under
the Loan Documents, or any renewals, refinancings, exchanges, refundings or
extension thereof; provided, however, that this clause (b) shall not prohibit
any negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(e) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness;
(q)Section 7.12 of the Credit Agreement is hereby amended to read as follows:


Section 7.12    Prepayment of Indebtedness. Make any prepayment of principal or
interest on account of any Indebtedness for borrowed money or make any
repurchase thereof other than (a) the Obligations, (b) provided no Default
exists or would result from the prepayment thereof, the Indebtedness permitted
under Section 7.03(e), and (c) provided (i) no Default exists or would result
from the prepayment thereof and (ii) after giving pro forma effect to any such
prepayment, the Borrower shall be in compliance with the Financial Covenants as
of the most recent Fiscal Quarter of the Borrower, the Indebtedness permitted
under Section 7.03(f). 
(r)The Total Leverage Ratio grid set forth in Section 7.13(b)(i) of the Credit
Agreement is hereby amended to read as follows:
Fiscal Quarter Ending
Maximum Total Leverage Ratio
March 31, 2017 and June 30, 2017
5.00 to 1.00
September 30, 2017
4.50 to 1.00
December 31, 2017
4.00 to 1.00
March 31, 2018
3.50 to 1.00
June 30, 2018 and each Fiscal Quarter thereafter
3.00 to 1.00



(s)The Total Leverage Ratio grid set forth in Section 7.13(b)(ii) of the Credit
Agreement is hereby amended to read as follows:
Fiscal Quarter Ending
Maximum Total Leverage Ratio
March 31, 2017
5.00 to 1.00
June 30, 2017
5.25 to 1.00
September 30, 2017
5.00 to 1.00
December 31, 2017
4.75 to 1.00
March 31, 2018
4.50 to 1.00
June 30, 2018
4.25 to 1.00
September 30, 2018 and each Fiscal Quarter thereafter
4.00 to 1.00



(t)The Senior Secured Leverage Ratio grid set forth in Section 7.13(c) of the
Credit Agreement is hereby amended to read as follows:


9

--------------------------------------------------------------------------------




Fiscal Quarter Ending
Maximum Senior Secured Leverage Ratio
March 31, 2017
4.00 to 1.00
June 30, 2017
4.25 to 1.00
September 30, 2017
4.00 to 1.00
December 31, 2017
3.75 to 1.00
March 31, 2018
3.50 to 1.00
June 30, 2018
3.25 to 1.00
September 30, 2018 and each Fiscal Quarter thereafter
3.00 to 1.00

(a)    A new Schedule 7.03(g) to the Credit Agreement is hereby added to the
Credit Agreement in the form of Schedule 7.03(g) to this Fifth Amendment.
(b)    Exhibit B to the Credit Agreement, the form of the Compliance
Certificate, is hereby amended to be in the form of Exhibit B to this Fifth
Amendment.
2.REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution and
delivery hereof, the Borrower represents and warrants that, as of the date
hereof, and immediately after giving effect to this Fifth Amendment:
(a)the representations and warranties of the Borrower and each other Loan Party
contained in Article II, Article V and each other Loan Document, or which are
contained in any document that has been furnished under or in connection
herewith or therewith, are (i) with respect to representations and warranties
that contain a materiality qualification, true and correct and (ii) with respect
to representations and warranties that do not contain a materiality
qualification, are true and correct in all material respects, and except that
for purposes hereof, except (x) to the extent Administrative Agent has been
previously notified of any changes in the facts on which such representations
and warranties were based in a certificate delivered to Administrative Agent
pursuant to Section 6.02(b) of the Credit Agreement, (y) the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively, and (z) any representation and warranty that by its terms is made
only as of an earlier date, is true and correct in all material respects (or in
the case of such representations and warranties that are subject to a
materiality qualification, in all respects) as of such earlier date;
(b)no Default exists;
(c)(i) the Borrower and each Guarantor has full power and authority to execute
and deliver this Fifth Amendment, (ii) this Fifth Amendment has been duly
executed and delivered by the Borrower and each Guarantor and (iii) this Fifth
Amendment and the Credit Agreement, as amended hereby, constitute the legal,
valid and binding obligations of the Borrower and each Guarantor, enforceable in
accordance with their respective terms, except as enforceability may be limited
by applicable Debtor Relief Laws and by general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law) and except
as rights to indemnity may be limited by federal or state securities laws;


10

--------------------------------------------------------------------------------




(d)neither the execution, delivery and performance of this Fifth Amendment or
the Credit Agreement, as amended hereby, nor the consummation of any
transactions contemplated herein or therein, will (i) conflict with any
Organization Documents of the Borrower or any Guarantor, (ii) violate any
Applicable Law applicable to the Borrower or any Guarantor in any material
respect (other than failures to obtain governmental authorizations, make filings
or provide notices, etc. which do not violate Section 5.03 of the Credit
Agreement), or (iii) conflict with any Contractual Obligation to which the
Borrower or a Guarantor is a party or affecting the Borrower, any Guarantor or
the properties of the Borrower or any of its Subsidiaries or any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower, any Guarantor or their property is subject, except in
each case referred to in this clause (iii) for such violations, breaches and
defaults that, individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect; an
(e)no authorization, approval, consent, or other action by, notice to, or filing
with, any Governmental Authority or other Person not previously obtained is
required to be obtained or made by (i) the Borrower as a condition to the
execution, delivery or performance by the Borrower of this Fifth Amendment or
(ii) any Guarantor as a condition to the acknowledgement by any Guarantor of
this Fifth Amendment.
3.CONDITIONS OF EFFECTIVENESS. All provisions of this Fifth Amendment shall be
effective upon satisfaction of, or completion of, the following:
(a)the Administrative Agent shall have received counterparts of this Fifth
Amendment executed by Lenders comprising the Required Lenders;
(b)the Administrative Agent shall have received counterparts of this Fifth
Amendment executed by the Borrower and acknowledged by each Guarantor;
(c)the representations and warranties set forth in Section 2 of this Fifth
Amendment shall be true and correct;
(d)the Administrative Agent shall have received for its benefit and for the
benefit of each Lender executing this Amendment the fees in immediately
available funds as agreed upon by the Borrower, the Administrative Agent and
such Lenders;
(e)the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall require; and
(f)all fees and expenses of Winstead PC, counsel to the Administrative Agent,
shall have been paid in immediately available funds.
4.GUARANTOR’S ACKNOWLEDGMENT. By signing below, each Guarantor (a) acknowledges,
consents and agrees to the execution, delivery and performance by the Borrower
of this Fifth Amendment, (b) acknowledges and agrees that its obligations in
respect of its Guaranty are not released, diminished, waived, modified, impaired
or affected in any manner by this Fifth Amendment or any of the provisions
contemplated herein, (c) ratifies and confirms its obligations


11

--------------------------------------------------------------------------------




under its Guaranty, and (d) acknowledges and agrees that it has no claim or
offsets against, or defenses or counterclaims to, its Guaranty.
5.REFERENCE TO THE CREDIT AGREEMENT.
(a)Upon and during the effectiveness of this Fifth Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, or words of like import
shall mean and be a reference to the Credit Agreement, as affected and amended
by this Fifth Amendment.
(b)Except as expressly set forth herein, this Fifth Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights or remedies of the Administrative Agent or the Lenders under
the Credit Agreement or any of the other Loan Documents, and shall not alter,
modify, amend, or in any way affect the terms, conditions, obligations,
covenants, or agreements contained in the Credit Agreement or the other Loan
Documents, all of which are hereby ratified and affirmed in all respects and
shall continue in full force and effect.
6.COSTS AND EXPENSES. The Borrower shall be obligated to pay the reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Fifth Amendment and
the other instruments and documents to be delivered hereunder.
7.EXECUTION IN COUNTERPARTS. This Fifth Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which when taken together shall constitute but one and the same
instrument. For purposes of this Fifth Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile or other electronic imaging
means (e.g., “pdf” or “tif”) is to be treated as an original. The signature of
such Person thereon, for purposes hereof, is to be considered as an original
signature, and the counterpart (or signature page thereto) so transmitted is to
be considered to have the same binding effect as an original signature on an
original document.
8.GOVERNING LAW; BINDING EFFECT. This Fifth Amendment shall be governed by and
construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state; provided that
the Administrative Agent and each Lender shall retain all rights arising under
federal law. This Fifth Amendment shall be binding upon the Borrower, the
Guarantors, the Administrative Agent and each Lender and their respective
successors and permitted assigns.
9.HEADINGS. Section headings in this Fifth Amendment are included herein for
convenience of reference only and shall not constitute a part of this Fifth
Amendment for any other purpose.
10.ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS FIFTH AMENDMENT,
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AS TO THE SUBJECT MATTER THEREIN AND HEREIN AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF


12

--------------------------------------------------------------------------------




PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.


REMAINDER OF PAGE LEFT INTENTIONALLY BLANK







13

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of
the date above written.
 
 
TEAM, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Greg L. Boane
 
 
 
Greg L. Boane
 
 
 
Senior Vice President and Chief Financial
 
 
 
Officer
 
 
 
 
ACKNOWLEDGED AND AGREED:
 
 
 
 
 
 
TEAM INDUSTRIAL SERVICES, INC.
 
 
TEAM INDUSTRIAL SERVICES
 
 
INTERNATIONAL, INC.
 
 
TQ ACQUISITION, INC.
 
 
QUALSPEC LLC
 
 
QUALSPEC INC.
 
 
FURMANITE CORPORATION
 
 
FURMANITE WORLDWIDE, INC.
 
 
FURMANITE AMERICA, INC.
 
 
FURMANITE OFFSHORE SERVICES, INC.
 
 
 
 
 
 
 
 
 
By:
/s/ Greg L. Boane
 
 
 
Greg L. Boane
 
 
 
Executive Vice President, Chief
 
 
 
Financial Officer and Treasurer
 
 
 
 
 
 
QUEST INTEGRITY GROUP, LLC
 
 
QUEST INTEGRITY USA, LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ted W. Owen
 
 
 
Ted W. Owen
 
 
 
Treasurer
 
 
 
 
 
 
ROCKET ACQUISITION, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Greg L. Boane
 
 
 
Greg L. Boane
 
 
 
Vice President and Chief Financial
 
 
 
Officer
 
 



Signature Page to Fifth Amendment

--------------------------------------------------------------------------------




 
 
 
 
TCI SERVICES, INC.
 
 
TANK CONSULTANTS, INC.
 
 
DK VALVE & SUPPLY, INC.
 
 
TCI SERVICES HOLDINGS, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Greg L. Boane
 
 
 
Greg L. Boane
 
 
 
Senior Vice President
 
 
 
 
 
 



Signature Page to Fifth Amendment

--------------------------------------------------------------------------------




 
 
BANK OF AMERICA, N.A.,
 
 
as Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Patrick Devitt
 
 
Name:
Patrick Devitt
 
 
Title:
VP



Signature Page to Fifth Amendment

--------------------------------------------------------------------------------




 
 
BANK OF AMERICA, N.A.,
 
 
as a Lender, L/C Issuer and Swingline Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Adam Rose
 
 
Name:
Adam Rose
 
 
Title:
SVP



Signature Page to Fifth Amendment

--------------------------------------------------------------------------------




LENDERS:
JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John Kushnerick
 
 
Name:
John Kushnerick
 
 
Title:
Executive Director



Signature Page to Fifth Amendment

--------------------------------------------------------------------------------




 
 
COMPASS BANK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Collis Sanders
 
 
Name:
Collis Sanders
 
 
Title:
Executive Vice President
 
 
 
 



Signature Page to Fifth Amendment

--------------------------------------------------------------------------------




 
 
BRANCH BANKING AND TRUST
 
 
COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Matt McCain
 
 
Name:
Matt McCain
 
 
Title:
Senior Vice President



Signature Page to Fifth Amendment

--------------------------------------------------------------------------------




 
 
SUNTRUST BANK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Justin Lien
 
 
Name:
Justin Lien
 
 
Title:
Director



Signature Page to Fifth Amendment

--------------------------------------------------------------------------------




 
 
KEYBANK NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Suzannah Valdivia
 
 
Name:
Suzannah Valdivia
 
 
Title:
Senior Vice President



Signature Page to Fifth Amendment

--------------------------------------------------------------------------------




 
 
BOKF, NA dba Bank of Texas
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jeff R. Dunn
 
 
Name:
Jeff R. Dunn
 
 
Title:
Executive Vice President





Signature Page to Fifth Amendment